..,       , m n A
                                                7 At:

                                        c,                                                       05/13/2020



                                                                                             Case Number: DA 20-0208




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPRE1VIE COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0208

JACKPOT FARMS,INC. a Montana
Corporation,

            Plaintiff and Appellee,
                                                                          GRANT OF EXTENSION
      v.

JOHNS FARMS,INC., a Montana Corporation,

            Defendant and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until June 22,2020,to prepare, file, and serve the opening brief.

DATED this May 13, 2020



                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Robert B. Pfennigs, Heather M. Starnes, Thane P. Johnson




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705